Cushing, C. J.
This is not a fee simple. The power is not to dispose at will and pleasure, as in the case cited from Wilson, but on the happening of a particular event, viz., the income proving insufficient to support the wife comfortably. This is a precedent condition; and was so adjudged in the * case of. Dike vs. Ricks, where the clause in the will' was substantially the same with that in the present case. The happen ing of this condition ought to have been stated in the deed to Picscott, as well as shown in the verdict, in order to entitle the defendant to judgment. It is a matter which can be traversed ; and as the jury have found that there was a sufficiency of personal estate for the comfortable support of the widow, this conveyance cannot be supported. I am therefore clearly of opinion that the demandants ought to have judgment on this special verdict And so adjudged per Cunarn una voce.